Exhibit 21 SUBSIDIARIES OF JOHN WILEY & SONS, INC. (1) As of April 30, 2012 Jurisdiction In Which Incorporated John Wiley & Sons International Rights, Inc. Delaware JWS HQ, LLC New Jersey JWS DCM, LLC New Jersey Wiley Periodicals, Inc. Delaware Wiley Publishing Services, Inc. Delaware Inscape Holdings, Inc. Delaware Inscape Midco, Inc Delaware CLC Holding Co. Delaware Inscape Publishing Inc. Delaware Wiley Publishing LLC Delaware Wiley India Private Ltd. India WWL Corp. Delaware Wiley International, LLC Delaware John Wiley & Sons UK LLP United Kingdom John Wiley & Sons UK 2 LLP United Kingdom Wiley Japan KK Japan Wiley Europe Investment Holdings, Ltd. United Kingdom Wiley U.K. (Unlimited Co.) United Kingdom Wiley Europe Ltd. United Kingdom John Wiley & Sons, Ltd. United Kingdom Wiley Heyden Ltd. United Kingdom Wiley Distribution Services Ltd. United Kingdom Blackwell Publishing (Holdings) Ltd. United Kingdom Blackwell Publishing Ltd. United Kingdom John Wiley & Sons Singapore Pte. Ltd. Singapore John Wiley & Sons Commercial Service Co. Ltd. China John Wiley & Sons GmbH Germany Wiley-VCH Verlag GmbH & Co. KGaA Germany Blackwell Science Ltd. United Kingdom Blackwell Science (Overseas Holdings) United Kingdom John Wiley & Sons LTD A/S Denmark Blackwell Verlag GmbH Germany Wiley Publishing Japan KK Japan Blackwell Science (HK) Ltd. Hong Kong Wiley Publishing Australia Pty Ltd. Australia John Wiley and Sons Australia, Ltd. Australia Blackwell Publishing Asia Pty. Ltd Australia John Wiley & Sons Canada Limited Canada John Wiley & Sons (HK) Limited Hong Kong The names of other subsidiaries that would not constitute a significant subsidiary in the aggregate have been omitted. 89
